Citation Nr: 1434321	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Whether the withholding of Department of Veterans Affairs compensation benefits effective July 13, 2008 due to the Veteran's status as a fugitive felon was proper.  

2. Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to October 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2013 rating decision, service connection for pseudofolliculitis barbae was denied.  A notice of disagreement was received that same month.  The issue of service connection for a skin disorder to include pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was convicted in May 2008 of a misdemeanor and then escaped from a work release program, which was a felony offense.  


CONCLUSION OF LAW

The Veteran was a fugitive felon for VA purposes from May 8, 2008, and the adjustment of VA compensation due to status as a fugitive felon was proper.  38 U.S.C.A. § 5313B (West 2002 & Supp. 2012); 38 C.F.R. § 3.665(n) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

The Veteran contends that his VA benefits should have been reduced on the 61st day of his confinement to prison, which was July 5, 2009, following his conviction in May 2009.  

A veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  38 U.S.C.A. § 5313B. 

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2). 

The record reflects that the Veteran was convicted of a misdemeanor and was participating in a work release program.  He escaped from that work release program in May 2008.  In May 2009, he was convicted of a felony-the offense of escaping from work release.  

The Board notes that while the Veteran's benefits were reduced, it appears they should have been terminated.  38 C.F.R. 3.665 controls the compensation of incarcerated beneficiaries of VA benefits.  It provides that any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not receive compensation in excess of specified amounts.  See 38 C.F.R. § 3. 665(a).  If the Veteran is rated at less than 20 percent, then the Veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2).  However, any veteran in "fugitive felon" status is subject to a termination of benefits, per above.  The Board at this juncture will not disturb the actions of the RO in that regard.


ORDER

The withholding of  VA compensation benefits effective July 13, 2008 due to the Veteran's status as a fugitive felon was proper; the appeal is denied.  



REMAND

The Veteran has disagreed, in January 2014, with the September 2013 rating decision which denied service connection for pseudofolliculitis barbae.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be sent a statement of the case as to the issue of entitlement to service connection for pseudofolliculitis barbae in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


